IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

CRIMINAL NO. seidng LLM

UNITED STATES OF AMERICA, )
)
v. )
)
SHORANA CLARK, )
)
Defendant. )
CRIMINAL INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:
At all relevant times:

1. The defendant, SHORANA CLARK, was on Fort Lee, Virginia, in the Eastern
District of Virginia.

2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction of the United States and this Court.

COUNT ONE
(Citation No. 7931156)

On or about May 8, 2019, at Fort Lee, Virginia, property administered by the
Department of Defense, in the Eastern District of Virginia, and within the special
territorial jurisdiction of the United States and this Court, defendant, SHORANA
CLARK, did knowingly and intentionally commit an assault on a child, to wit:

SHORANA CLARK did strike C.D. on the buttocks.
(In violation of Title 18, United States Code, Section 144).

G. ZACHARY TERWILLIGER
UNITED STATES ATTORNEY

By: /sf
Gabrielle S. Heim
Special Assistant United States Attorney
United States Attorney’s Office
919 East Main Street, Suite 1900
Richmond, VA 23219
Phone: (804) 765-1542
Fax: (804) 765-1950
gabrielle.s.heim.mil@mail.mil
